Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered October 3, 1991, convicting defendant, after a jury trial, of two counts of robbery in the first degree and one count of robbery in the second degree and sentencing him to concurrent terms of 3 to 9 years, 3 to 9 years, and IV2 to 4tá years, respectively, unanimously affirmed.
Defendant asserts that there was insufficient evidence to establish either that the complainant’s property was taken or that defendant specifically intended to take property. Given the facts that the complainant’s wallet and car keys were discovered missing immediately after the robbery, that the garage door was opened soon after defendant and his compan*255ions fled the scene, and that the complainant’s car was found in the Queens neighborhood where defendant resided, the evidence gave rise to reasonable inferences that these items were taken by the defendant or his accomplices and that defendant possessed an intent to commit robbery.
Defendant’s objections to the prosecutor’s summation were to a large extent sustained, and defendant requested no further relief. Defendant must therefore be deemed to have been satisfied by the court’s rulings. The decisive action taken by the trial court in sustaining various objections, admonishing the prosecutor, and instructing the jury that the statements of counsel are not evidence, prevented the prosecutor from proceeding to the point where it could be said that the jury was misled as to, inter alia, the applicable burden of proof. Concur —Murphy, P. J., Carro, Wallach and Ross, JJ.